Title: VI. Salary Account of the Department of State, [1 April 1791]
From: Remsen, Henry, Jr.
To: 



[1 Apr. 1791]

Account of Salary due to the Secretary of State, his Chief and other Clerks, and the Office-keeper and Messenger, and of Rent of the House lately occupied by the Office in New York, and of the one now occupied by the Office in Philadelphia.


Names
Station
 Commencement
 Ending
 Salary⅌Anm:
Quarter’s Salary


Thomas  Jefferson
 Secy of State
 1st Jany: 1791
 31st Mar: 1791
 3,500
  875


 Henry  Remsen Junr.
 Chief Clerck
 ditto
 ditto
   800
  200


 George  Taylor Junr.
 Clerk
 ditto
 ditto
   500
  125


 Jacob  Blackwell
 ditto
 ditto
 ditto
   500
  125


 William  Lambert
 ditto
 ditto
 ditto
   500
  125


 Sampson  Crosby
 Officekeeper, &c.
 ditto
 ditto
   200
   50


Office Rent in New York
ditto
ditto
  200
   50 Cents


    ditto in Philadelphia
ditto
ditto
  186.66 ⅔
   46 66 ⅔






Dollars
1,596 66 ⅔


